DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “circulating the ink…from the direction…” An ink can only be circulated in a direction and cannot be circulated from a direction because a direction itself does not have a physical location. Clarification is required. 
Because claims 2-10 and 21-25 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




	Regarding claims 1 and 21, Miyazaki teaches a method for improving ink jet nozzle health and printing reliability of an ink jet printer, comprising:
	monitoring whether a triggering event has occurred (fig. 7, S4);
	pumping (fig. 7, S7), in response to detecting the triggering event has occurred (see fig. 7), at least a portion of ink contained in a header tank (fig. 8, item 135) from the header tank in a direction toward an ink cartridge (fig. 8, item 110) through a tube (fig. 8, item 20) connecting the header tank and the ink cartridge (see fig. 8), wherein the header tank is included in a scan head and is connected to a print head (see figs. 11, 12, note that tank 135 and head 134 are connected so as to scan together; and
	circulating the ink pumped from the header tank through the tube from the direction toward the ink cartridge back in a direction toward the header tank (see fig. 8).
	Miyazaki does not teach wherein at least a part of the tube is located proximate to a linking mechanism comprising a semi-flexible chain located along at least one of a side or rear of an interior portion of the ink jet printer, and wherein the linking mechanism is configured to move with or accommodated the movement of the scan head. Sekikawa teaches this (Sekikawa, see figs. 3-7). It would have been obvious to one of ordinary skill in the art at the time of invention to add the linking mechanism disclosed by Sekikawa to the device disclosed by Miyazaki because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because Miyazaki does not go into specifics about 

 	Regarding claim 3, Miyazaki in view of Sekikawa teaches the method of claim 1, further comprising:
	using a level sensor included in the header tank to monitor a level of ink in the header tank (see fig. 8B, note sensor 38).

	Regarding claim 4, Miyazaki in view of Sekikawa teaches the method of claim 1, 
	wherein the triggering event is an elapsed period of time ([0037], Note that the agitation via in circulation or mechanical instrument can be executed based on a fixed time period). 

 	Regarding claim 5, Miyazaki in view of Sekikawa teaches the method of claim 4, 
	wherein the elapsed period of time is an amount of time since the scan head has been agitated ([0037]). 

 	Regarding claim 8, Miyazaki in view of Sekikawa teaches the method of claim 4, 
	wherein the elapsed period of time is an amount of time since a portion of the ink in the header tank was previously pumped from the header tank in a direction toward the ink cartridge ([0037], Note that the agitation via in circulation or mechanical instrument can be executed based on a fixed time period).


 	Regarding claim 10, Miyazaki in view of Sekikawa teaches the method of claim 1, wherein the printer enters a locked state in response to detecting the triggering event has occurred, and wherein the locked state prevents the printer from printing a new print job (see fig. 8C, note that the circulation state closes valve from header tank 135 to print head 134, thereby cutting off supply of ink to the print head and preventing printing). 

 	Regarding claim 25, Miyazaki in view of Sekikawa teaches the method of claim 1, further comprising: applying at least one of a current or a voltage to the print head to cause ink to move from the header tank to the print head, wherein the at least one of the current or voltage is not strong enough to eject ink from the print head (Miyazaki, Note that any number of voltages can be applied within the printhead so that ink is delivered to the printhead while the printhead does not actually eject ink. For instance, a voltage or current could be applied to the printhead during an initial filling of the printhead with ink or a subsequent ink circulation not involving the ejection of ink). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Sekikawa as applied to claim 1 above, and further in view of Elferink (2016/0039212).

	Regarding claim 2, Miyazaki in view of Sekikawa teaches the method of claim 1, further comprising:
	agitating the scan head, wherein agitating the scan head incudes causing the scan head to move in along an x-y guide rod (see figs. 11, 12, Note that scan head 134/135 moves along x-y guide rod 131, thereby agitating liquid within). Miyazaki in view of Sekikawa does not teach wherein the guide rod is a gantry. Elferink teaches this (Elferink, [0037], see fig. 1D). It would have been obvious to one of ordinary skill in the art at the time of invention to use the gantry disclosed by Elferink to scan the head .  

Claims 6, 7 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Sekikawa as applied to claim 4 above, and further in view of Murahashi et al. (2012/0050355).

 	Regarding claim 6, Miyazaki in view of Sekikawa teaches the method of claim 4, Miyazaki does not teach wherein the elapsed period of time is at least one of: and amount of time the printer has been powered off, an amount of time the printer has remained idle, or an amount of time the printer has been in a low-power mode. Murahashi teaches this (Murahashi, [0032]). It would have been obvious to use one of the elapsed time criteria disclosed by Murahashi for the timing criteria disclosed by Miyazaki in view of Sekikawa because doing so would allow for the agitation of ink in many scenarios during which ink has stagnated.

 	Regarding claim 7, Miyazaki in view of Sekikawa teaches the method of claim 4. Miyazaki does not teach wherein the elapsed period of time is an amount of time since the cartridge has been manually agitated. Murahashi teaches this (Murahashi, [0032], Note that manual agitation occurs upon user installation). It would have been obvious to use one of the agitation criteria disclosed by Murahashi for the agitation criteria disclosed by Miyazaki in view of Sekikawa because doing so would allow for the agitation of ink in many scenarios during which ink has stagnated.

Regarding claim 22, Murahashi teaches moving the head faster during agitation than during image formation (Murahashi, [0005]).

Regarding claims 23 and 24, the prior art teaches using the printer being powered on and or the elapsing time from the printer being powered on having occurred, i.e., the printer returning from a sleep state, as triggers to agitate the ink (Murahashi, [0032]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.